      Case: 4:13-cr-00146-CDP Doc. #: 321 Filed: 11/23/20 Page: 1 of 2 PageID #: 1332




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA                               )
                                                        )
         Plaintiff,                                     )
                                                        )
 v.                                                     ) No. 4:13CR146CDP
                                                        )
 AHMAD BRITTON                                          )
                                                        )
         Defendant.                                     )



       MOTION FOR EXTENSION OF TIME TO FILE SUPPLEMENTAL PLEADING

        COMES NOW Kevin C. Curran, First Assistant Federal Public Defender, and

requests additional time to file a supplemental motion or notice in the above styled cause.

Additional time is needed to review the file, confer with Defendant and gather necessary

information to determine whether to file a supplemental pleading. Counsel requests an

additional forty-five days, to and including January 14, 2021.


                                       Respectfully submitted,


                                       /s/Kevin C. Curran
                                       KEVIN C. CURRAN, #29234MO
                                       First Assistant Federal Public Defender
                                       1010 Market Street, Suite 200
                                       St. Louis, Missouri 63101
                                       Telephone: (314) 241-1255
                                       Fax: (314) 421-3177
                                       E-mail: Kevin_Curran@fd.org

                                       ATTORNEY FOR DEFENDANT
   Case: 4:13-cr-00146-CDP Doc. #: 321 Filed: 11/23/20 Page: 2 of 2 PageID #: 1333




                             CERTIFICATE OF SERVICE


I hereby certify that on November 23, 2020, the foregoing was served by operation of the
Court’s electronic filing system upon the United States Attorney.



                                     /s/Kevin C. Curran
                                     KEVIN C. CURRAN, #29234MO
                                     First Assistant Federal Public Defender
